DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 06/06/2022.  These drawings are considered by examiner.

Election/Restrictions
4.	Applicant's provisionally elects Group I claims 19-32 with traverse, cancelled claims 33-48, and newly added claims 48-58 in the reply filed on 09/22/2022 is acknowledged.  

Terminal Disclaimer
5.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 19, 22, 49, 53 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, and 15 of Patent No. 10,172,070.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 05/27/2016 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., wherein the electronic transponder identification is registered to a vehicle by virtue of a data record stored in the controllable mobile device or an external network based storage; therefore, the claims are obviousness-type by the claims in U.S Patent No. 10,172,070 (See In re Goodman).
It is important to note that claimed features recited in claims 1 and 15 of U.S. Patent No. 10,172,070 are more specific than claimed features recited in claims 19, 22, 49, 53 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 10,172,070.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Dependent claims 20-21, 23-32, 50-52, 54-58 depend either directly or indirectly upon independent claims 1 and 15 of patent applications 10,172,070 is also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 19-21, 49-55, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al (US 2005/0171650), hereinafter “Basir“, in view of Urban et al (US 2007/0174612), hereinafter “Urban“.
Regarding claim 19, Basir teaches an electronic transponder device (par [0020] teaches a sensor reads on an electronic transponder device), comprising: a battery module (pars [0008] [0018]); 
an accelerometer module (Fig. 2 teaches accelerometer module 46) configured to generate motion data indicative of one or more of a vibration (pars [0008] [0020] [0031-0032] teach the vibration), a movement (pars [0008] [0020-0022] [0031-0032] teach the indicative of movement), and an acceleration of the electronic transponder device (par [0020]); 
a memory module (Fig. 2, Memory module 34) configured to store at least a portion of the motion data (see its description, pars [0024-0026]); 
a controller electrically connected to the accelerometer module (Fig. 2, element 46), the memory module (Fig. 2, element 34), and the battery module (Fig. 2, element 40), the controller being configured to (Fig. 2, element 32): 
establish a communication link to a controllable mobile device using a short-range wireless communication protocol including sending information indicative of an electronic transponder identification to the controllable mobile device (pars [0008] [0020-0026] teach infrared transmission, Bluetooth, wireless-USB and an 802.11b. connection), 
receive the motion data from the accelerometer module as received motion data (pars [007-0008] [0020-0022]), 
transmit the received motion data to the memory module wherein the memory module is configured to store at least a portion of the received motion data (pars [0007-0008] [0020-0023]), 
receive, from the controllable mobile device, information indicative of an identification of the controllable mobile device (pars [0020-0023]), 
receive from the memory module at least a portion of the stored motion data as retrieved motion data, and 
transmit, using the established communication link, at least a portion of the retrieved motion data (pars [0016-0017] [0026]), 
Basire does not explicitly teach wherein the electronic transponder identification is registered to a vehicle by virtue of a data record stored in the controllable mobile device or an external network based storage, wherein the electronic transponder device is configured to be affixed to a portion of a passenger compartment of a vehicle in a predetermined orientation.  
Urban, in the same field of endeavor, teaches wherein the electronic transponder identification is registered to a vehicle by virtue of a data record stored in the controllable mobile device (pars [0003] [0037-0038] teach the authentication or identification operations, the transponder device is able to control certain functions of the vehicle) or an external network based storage, wherein the electronic transponder device is configured to be affixed to a portion of a passenger compartment of a vehicle in a predetermined orientation (pars [0013] [0024] [0048] teach the features of the authentication data communication and checking method between a transponder and a vehicle reader unit which reads on a passenger compartment of a vehicle in a predetermined orientation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Basir to Urban, in order to provide authentication data can be exchanged between the personalised transponder device and the corresponding reader unit in order to authorise access to the vehicle (as suggested by Urban in paragraph [0002]).

Regarding claim 20, the combination of Basir and Urban teach the electronic transponder device of claim 19, Basir further teaches wherein the short-range wireless communication protocol includes a Bluetooth protocol (par [0026] teaches infrared transmission, Bluetooth, wireless-USB and an 802.11b. connection).  

Regarding claim 21, the combination of Basir and Urban teach the electronic transponder device of claim 19, Basir further teaches wherein the electronic transponder device being configured to detect motion of the electronic transponder device as motion data indicative of one or more of vibration the vibration sensor will register movement (pars [0007-0008]), movement, and acceleration upon exceeding a predetermined threshold (pars [0007-0008]).  

Regarding to claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 19. 

Regarding claim 50, the combination of Basir and Urban teach the electronic transponder device of claim 49, Basir further teaches wherein the short-range wireless communication protocol includes a Bluetooth protocol (par [0026] teaches infrared transmission, Bluetooth, wireless-USB and an 802.11b. connection).  

Regarding claim 51, the combination of Basir and Urban teach the electronic transponder device of claim 49, Basir further teaches comprising a network distributed computer system configured to generate a report (pars [0016] [0020] teach generates a summary and usage reports), based on at least a portion of the accelerometer data (pars [0016] [0020]).  

Regarding claim 52, the combination of Basir and Urban teach the electronic transponder device of claim 51, Basir further teaches wherein the report comprises one or more of: (i) a location of the controllable mobile device correlated to a vehicle operator interaction with the controllable mobile device or use the controllable mobile device in a distractive manner, (ii) a condition of the vehicle, (iii) a speed of the vehicle (par 0035] teaches such as change of location, or exceeding a certain speed), (iv) an acceleration of the vehicle, (v) a deacceleration of the vehicle, (vi) direction of acceleration of the vehicle, (vii) direction of deacceleration of the vehicle, and (viii) GPS tracking information (par [0023] teaches a global positioning system positional information, and the system may even provide information as to the type of road the vehicle is used on, for example surface streets or on an expressway).  

Regarding to claim 53, the claim is interpreted and rejected for the same reason as set forth in claim 19. 

Regarding claim 54, the combination of Basir and Urban teach the system of claim 53, Basir further teaches wherein the report further comprises a location of the controllable mobile device correlated to the vehicle operator interaction with the controllable mobile device (pars [0008] [0020-0023]) or use of the controllable mobile device in a distractive manner.  

Regarding claim 55, the combination of Basir and Urban teach the system of claim 53, Basir further teaches wherein the report further comprises one or more of: (i) a location of the controllable mobile device correlated the vehicle operator interaction with the controllable mobile device or use the controllable mobile device in a distractive manner, (ii) a condition of a vehicle, (iii) a speed of a vehicle (par 0035] teaches such as change of location, or exceeding a certain speed), (iv) an acceleration of a vehicle, (v) a deacceleration of a vehicle, (vi) direction of acceleration of a vehicle, (vii) direction of deacceleration of a vehicle, and (viii) GPS tracking information (par [0023] teaches a global positioning system positional information, and the system may even provide information as to the type of road the vehicle is used on, for example surface streets or on an expressway).  
Regarding claim 57, the combination of Basir and Urban teach the system of claim 53, Basir further teaches comprising disabling one or more services to the controllable mobile device (par [0031] teaches disconnected during service).  

Regarding claim 58, the combination of Basir and Urban teach the system of claim 53, Basir further teaches wherein the report includes correlated information indicative of vehicle operator interaction with the controllable mobile device (pars [0008-0010]) or use the controllable mobile device in a distractive manner, information indicative of vehicle operation, and location information of a global position system (GPS) information from the controllable mobile device (par [0023] teaches a global positioning system positional information, and the system may even provide information as to the type of road the vehicle is used on, for example surface streets or on an expressway).

11.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Basir et al (US 2005/0171650), hereinafter “Basir“, in view of Urban et al (US 2007/0174612), hereinafter “Urban“, further in view of Ikeda et al (US 2002/0041240).
Regarding claim 56, the combination of Basir and Urban teach the system of claim 53, Basir and Urban do not clearly teach wherein the report is generated for an insurance company.  
Ikeda, in the same field of endeavor, teaches wherein the report is generated for an insurance company (par [0078] teaches reporting to the automobile insurance company).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Basir, Urban to Ikeda, in order to provide enhancing the added values of automobile insurance in the case where traveling by car (as suggested by Ikeda in paragraph [0002]).

Allowable Subject Matter
12.	Claims 22-32 are allowed.
13.      The following is an examiner’s statement of reasons for allowance:
With respect to claim 22, the closest prior art record, Basir and Urban fail to teach a network based data processing system comprising a data storage system configured to receive data from the controllable mobile device; at least one electronic processor electrically connected to the data storage system being configured to: a. receive first data including information indicative of: ai.) global position system (GPS) information from the controllable mobile device, and aii.) vehicle operator interaction with the controllable mobile device or use the controllable mobile device in a distractive manner, b. receive second data including information indicative of: bi.) the retrieved motion data, wherein the first data and the second data are received in a single data communication or in multiple data communications, and wherein the multiple data communications are received by the at least one electronic processor at varying time intervals, and c. generate a report, based on the first data and the second data, the report includes information indicative of vehicle operator interaction with the controllable mobile device or use of the controllable mobile device in a distractive manner and information indicative of vehicle operation. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641